FILED
                                                                             September 20, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                             STATE OF WEST VIRGINIA                                 OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re P.T. and Z.J.

No. 22-0173 (Braxton County 21-JA-35 and 21-JA-36)



                              MEMORANDUM DECISION


       Petitioner Mother A.K., by counsel Andrew Chattin, appeals the Circuit Court of Braxton
County’s February 2, 2022, order terminating her parental rights to P.T. and Z.J. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Lee Niezgoda, filed a response in support of the circuit court’s order. The guardian ad litem,
Mary Elizabeth Snead, filed a response on behalf of the children in support of the circuit court’s
order.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In July of 2021, the DHHR filed a petition alleging that petitioner’s substance abuse
resulted in her abuse and/or neglect of the children. The petition also noted that this was the
second abuse and neglect proceeding against petitioner for these exact allegations, although she
did regain custody of the children at the conclusion of the prior proceeding. The following
month, petitioner stipulated to driving while intoxicated with Z.J. in the car and that she was in
possession of multiple controlled substances at the time. It was also noted that petitioner had
been released from jail on the DUI charge, but her bond was revoked when she failed a drug
screen.


       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                1
        The court held the final dispositional hearing in November of 2021, during which
petitioner requested an improvement period. According to petitioner, she had enrolled in a long-
term substance abuse treatment program several weeks prior but left the program after only one
day. Petitioner asked that she be permitted to enroll in another program during an improvement
period. However, petitioner was incarcerated at the time of the final hearing and admitted to a
DHHR employee that she was abusing drugs while in jail. According to the DHHR worker,
petitioner failed to participate in services during the proceedings and was “in and out of jail.”
The court then found that there was no reasonable likelihood that petitioner could substantially
correct the conditions of abuse and neglect and that termination of her rights was in the
children’s best interests. Accordingly, the court terminated petitioner’s parental rights. 2 It is from
the dispositional order that petitioner appeals.

       This Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the court erred in terminating her parental rights upon
finding that there was no reasonable likelihood that she could correct the conditions of abuse and
neglect. 3 We disagree. While it is true that petitioner testified that she sought to enter a second
       2
        The father’s rights were also terminated below. The permanency plan for the children is
adoption in their current placement.
       3
           Petitioner also argues that it was error to terminate her rights without granting her an
improvement period. However, petitioner fails to provide any relevant authority governing the
granting of improvement periods, in contradiction to Rule 10(c)(7) of the Rules of Appellate
Procedure, which requires that “[t]he brief must contain an argument exhibiting clearly the points
of . . . law presented . . . and citing the authorities relied on.” Further, in an Administrative Order
entered December 10, 2012, Re: Filings That Do Not Comply With the Rules of Appellate
Procedure, the Court specifically cautioned that “[p]ursuant to Rule 10(j), failure to file a
compliant brief ‘may result in the Supreme Court refusing to consider the case . . . or imposing

                                                                                      (continued . . . )
                                                  2
treatment program, she ignores the fact that her substance abuse continued across two abuse and
neglect proceedings and the fact that she voluntarily left her prior treatment program after
roughly one day. As such, it is clear that the court had ample evidence, including drug screen
results and petitioner’s own admission to continued substance abuse, upon which to find that
there was no reasonable likelihood that petitioner could substantially correct the conditions of
abuse and neglect at issue. See W. Va. Code § 49-4-604(d)(1) (indicating that there is no
reasonable likelihood conditions can be corrected when the abusing parent has “habitually
abused or [is] addicted to . . . controlled substances or drugs”).

       In short, the court made the findings required by West Virginia Code § 49-4-604(c)(6) to
terminate parental rights. Further, we have held as follows:

                “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 2, 2022, order is hereby affirmed.


                                                                                       Affirmed.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




such other sanctions as the Court may deem appropriate.’” As such, we decline to address this
argument.



                                               3